Exhibit 10.5

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

BEC FUNDING II, LLC

 

AND

 

CEC FUNDING, LLC,

 

as Note issuers

 

THE BANK OF NEW YORK,

 

in its separate capacity as Certificate Trustee

 

THE BANK OF NEW YORK (DELAWARE),

 

in its separate capacity as Delaware Trustee,

 

MASSACHUSETTS RRB SPECIAL PURPOSE TRUST 2005-1,

 

as Certificate Issuer

 

and

 

MASSACHUSETTS DEVELOPMENT FINANCE AGENCY

 

acting jointly with

 

MASSACHUSETTS HEALTH AND EDUCATIONAL FACILITIES AUTHORITY

 

as Settlors

 

--------------------------------------------------------------------------------

 

FEE AND INDEMNITY AGREEMENT

 

Dated as of March 1, 2005

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

FEE AND INDEMNITY AGREEMENT dated as of _ March 1, 2005 (as amended or restated
from time to time, the “Agreement”), among THE BANK OF NEW YORK (DELAWARE), in
its separate capacity as Delaware Trustee (the “Delaware Trustee”) under the
Declaration of Trust (the “Declaration of Trust”), dated as of January 26, 2005,
the MASSACHUSETTS DEVELOPMENT FINANCE AGENCY and the MASSACHUSETTS HEALTH AND
EDUCATIONAL FACILITIES AUTHORITY (collectively herein, the “Agencies”), acting
jointly pursuant to Chapter 164 of the Massachusetts Acts of 1997 (the
“Statute”) as Settlors under the Declaration of Trust, MASSACHUSETTS RRB SPECIAL
PURPOSE TRUST 2005-1, as Certificate Issuer (the “Certificate Issuer” or the
“Trust”), THE BANK OF NEW YORK, in its separate capacity as Certificate Trustee
(the “Certificate Trustee”) under the Certificate Indenture (the “Certificate
Indenture”) of even date herewith, BEC FUNDING II, LLC and CEC FUNDING, LLC, as
Note Issuers (the “Note Issuers” and individually, a “Note Issuer”) under the
Note Indentures (the “Note Indentures”) of even date herewith. All capitalized
terms used herein and not otherwise defined herein shall have the meanings
attributed to them in the Certificate Indenture.

 

Section 1. Payment of Fees and Expenses of Certificate Trustee; Authorized
Agents.

 

(a) Subject to Section 4 hereof, each Note Issuer hereby covenants and agrees to
pay to the Certificate Trustee (or any successor trustee) from time to time its
pro rata share of the reasonable compensation for its services under the
Certificate Indenture and to reimburse it for its reasonable expenses
(including, without limitation, reasonable legal fees and expenses and amounts
owed to the Note Trustee and/or the Delaware Trustee that have been or are to be
paid by the Certificate Trustee pursuant to Section 6.16 of the Certificate
Indenture) incurred in connection therewith, it being understood that the
Certificate Trustee shall have no recourse against the Agencies or against the
Notes or the payments thereon and proceeds thereof, for payment of such amounts.
The foregoing shall not adversely affect the right of the Certificate Trustee to
receive payment of such amounts from amounts on deposit in the Collection
Account (as defined in the related Note Indenture) in the priorities described
in Section 8.02 of the related Note Indenture. The Note Issuers’ obligations to
make payments of such amounts to the Certificate Trustee shall be subject to the
priorities set forth in Section 8.02 of the Note Indentures. For purposes of
this Agreement, the term “pro rata share” shall mean amounts incurred directly
on behalf of a Note Issuer (e.g. expenses owed to the BEC Note Trustee by the
BEC Note Issuer and paid by the Certificate Trustee, shall be an expense of that
Note Issuer), and amounts that are not directly allocable to a particular Note
Issuer (e.g. the reasonable compensation of the Certificate Trustee) shall be
allocated to the Note Issuers in proportion to the original principal amount of
the Notes of each Note Issuer.

 

(b) Subject to Section 4 hereof, each Note Issuer further covenants and agrees
to pay, or cause to be paid, from time to time to each Authorized Agent its pro
rata share of the reasonable compensation for its services and to reimburse it
for its expenses incurred in connection with such service, it being understood
that no Authorized Agent shall have any recourse against the Agencies or against
the Notes or the payments thereon and proceeds thereof, for payment of such
amounts. The appointment of any Authorized Agent shall be subject to the
approval of the Agencies and the Note Issuers.

 

-2-



--------------------------------------------------------------------------------

(c) In addition, subject to Section 4 hereto, each Note Issuer covenants and
agrees to reimburse the Certificate Trustee its pro rata share for any tax
incurred other than through gross negligence, bad faith or willful misconduct on
the part of the Certificate Trustee, arising out of or in connection with the
acceptance or administration of the Trust Property under the Certificate
Indenture (other than any tax attributable to the Certificate Trustee’s
compensation for serving as such), including any costs and expenses incurred in
contesting the imposition of any such tax.

 

(d) Notwithstanding anything herein to the contrary, if the Certificate Trustee
shall have entered into a fee agreement in writing with the Certificate Issuer
with respect to the Certificate Trustee’s compensation for services under the
Certificate Indenture, the terms of such fee agreement shall control and the
provisions of this Agreement shall not entitle the Certificate Trustee to
greater compensation than that due and owing pursuant to such fee agreement.

 

Section 2. Payment of Fees and Expenses of Delaware Trustee.

 

(a) Each Note Issuer covenants and agrees to pay to the Delaware Trustee (or any
successor trustee) from time to time its pro rata share of the reasonable
compensation for the Delaware Trustee’s services under the Declaration of Trust
and the Certificate Indenture and to reimburse the Delaware Trustee for its pro
rata share of the reasonable expenses (including, without limitation, reasonable
legal fees and expenses) incurred in connection therewith, it being understood
that the Delaware Trustee shall have no recourse against the Agencies or against
the Notes or the payments thereon and proceeds thereof, for payment of such
amounts. Each Note Issuers’ obligations to make payments of such amounts to the
Delaware Trustee shall be subject to the priorities set forth in Section 8.02 of
the Note Indentures.

 

(b) In addition, subject to Section 4 hereof, each Note Issuer covenants and
agrees to reimburse the Delaware Trustee for its pro rata share of any tax
incurred other than through gross negligence, bad faith or willful misconduct on
the part of the Delaware Trustee, arising out of or in connection with the
acceptant or administration of the Trust Property under the Declaration of Trust
(other than any tax attributable to the Delaware Trustee’s compensation for
serving as such), including any costs and expenses incurred in contesting the
imposition of any such tax.

 

(c) Notwithstanding anything herein to the contrary, if the Delaware Trustee
shall have entered into a fee agreement in writing with the Certificate Issuer
with respect to its compensation for services under the Declaration of Trust and
the Certificate Indenture, the terms of such other fee agreement shall control
and the provisions of this Agreement shall not entitle the Delaware Trustee to
greater compensation than that due and owing pursuant to such fee agreement.

 

Section 3. Indemnity and Contribution.

 

(a) Each Note Issuer hereby covenants and agrees to indemnify, defend and hold
harmless the Delaware Trustee, the Certificate Trustee, the Certificate holders,
the Trust, the Agencies and any of their respective affiliates, officers,
directors, employees and agents (the “Indemnified Persons”) from and against the
Note Issuer’s pro rata share of any and all losses, claims, actions, suits,
taxes, damages, expenses (including, without limitation, legal fees and
expenses) and liabilities (including liabilities under state or federal
securities laws) of any kind

 

-3-



--------------------------------------------------------------------------------

and nature whatsoever (collectively, “Expenses”), to the extent that such
Expenses arise out of or are imposed upon or asserted against such Indemnified
Persons with respect to the creation, operation or termination of the
Certificate Issuer, the execution, delivery or performance of the Declaration of
Trust or the Certificate Indenture, as the case may be, or the transactions
contemplated thereby, the failure of a Note Issuer or any other person (other
than the person being indemnified) to perform its obligations hereunder or under
any of the Basic Documents, or otherwise in connection with the Basic Documents
or the transactions contemplated thereby; provided, however, that a Note Issuer
is not required to indemnify any Indemnified Person for any Expenses that result
from the willful misconduct or gross negligence of such Indemnified Person and
the Certificate holders may only exercise their rights and remedies hereunder
through the Certificate Trustee and no Certificate holder shall have any right
to pursue any cause of action to enforce its rights and remedies hereunder
except through the Certificate Trustee. A Note Issuer will not, without the
prior written consent of the Indemnified Person, settle or compromise or consent
to the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification may be sought
under this Section 3(a), (whether or not the Indemnified Person is an actual or
potential party to such claim or action) unless such settlement, compromise or
consent includes an unconditional release of the Indemnified Person from all
liability arising out of such claim, action, suit or proceeding. The
indemnification obligations of the Note Issuers under this Section 3(a) shall
survive the termination of this Agreement and the resignation or removal of the
Note Trustee or Certificate Trustee. The obligations of the Note Issuers to
indemnify the Indemnified Persons as provided herein shall survive the
termination of the Declaration of Trust, the termination, satisfaction or
discharge of the Certificate Indenture and the resignation or removal of the
Delaware Trustee or the Certificate Trustee. The Indemnified Persons are
entitled to the benefit of this Agreement and shall have the right to enforce
the provisions hereof. The Note Issuer’s obligations to make payments of such
Expenses shall be subject to the priorities set forth in Section 8.02 of the
Note Indenture.

 

(b) If the indemnity provided in paragraph (a) of this Section 3 is unavailable
to or insufficient to hold harmless an Indemnified Person for any reason, each
Note Issuer and such Indemnified Person agree to contribute to the aggregate
Expenses to which a Note Issuer and such Indemnified Person may be subject in
proportion to the relative benefits received by the Note Issuer and such
Indemnified Person, respectively, from the offering of the Certificates and the
Notes of that Note Issuer; provided, however, that if the allocation provided by
the immediately preceding clause is unavailable for any reason, a Note Issuer
and the Indemnified Person shall contribute in such proportion as is appropriate
to reflect not only such relative benefits but also the relative fault of that
Note Issuer and such Indemnified Person, respectively, in connection with the
actions or omissions giving rise to such Expenses as well as any other relevant
equitable considerations; but in neither case shall any Indemnified Person be
responsible for any amount in excess of the fees or other amounts received by
such Indemnified Person in connection with the Basic Documents and the issuance
of the Notes and the Certificates. The Note Issuers and the Indemnified Persons
agree that it would not be just and equitable if contribution were determined by
pro rata allocation or any other method of allocation which does not take
account of the equitable considerations referred to above.

 

Section 4. Payment. All amounts owed by the Note Issuers to the Certificate
Trustee, the Delaware Trustee, the Trust, any Authorized Agent or the Agencies
under the Declaration of

 

-4-



--------------------------------------------------------------------------------

Trust or the Certificate Indenture, as the case may be, shall be paid to the
Certificate Trustee, the Delaware Trustee, the Trust, any Authorized Agent or
the Agencies, as appropriate, pursuant to the Declaration of Trust or the
Certificate Indenture, as the case may be, or, if a fee agreement or fee
schedule has been provided to the Note Issuers, payment shall be made in
accordance with said agreement or schedule, or if not otherwise provided, such
amount shall be paid directly to the Certificate Trustee, the Delaware Trustee,
the Trust, any Authorized Agent or the Agencies, as appropriate, until the Note
Issuers are otherwise notified by the Certificate Trustee, the Delaware Trustee,
the Trust, such Authorized Agent or such Agency; provided, however, that
notwithstanding anything to the contrary in the Agreement or in any fee
agreement or fee schedule, not later than 30 days following the selection of a
successor Delaware Trustee pursuant to the provisions of Section 4.7 of the
Declaration of Trust, the Note Issuers shall pay to the appropriate parties all
amounts described in this Section 4 which have accrued through the date of
selection of such successor Delaware Trustee; and the Note Issuers’ obligations
to make payments to it shall be subject to the priorities set forth in Section
8.02 of the Note Indentures and the Note Issuers shall have no obligation to
make any payment except to the extent consistent with Section 8.02 of the Note
Indentures. The Note Issuers hereby irrevocably direct the Note Trustees to pay
such amounts from monies on deposit in the Collection Accounts as provided
pursuant to Section 8.02 of the Note Indentures.

 

Section 5. Notices. Unless otherwise specifically provided herein, all notices,
directions, consents and waivers required under the terms and provisions of this
Agreement shall be in English and in writing, and any such notice, direction,
consent or waiver may be given by United States mail, courier service, telegram,
telex, telemessage, telecopy, telefax, cable or facsimile (confirmed by
telephone or in writing in the case of notice by telegram, telex, telemessage,
telecopy, telefax, cable or facsimile) or any other customary, means of
communication, and any such notice, direction, consent or waiver shall be
effective when delivered,

 

if to the Agencies, to:

 

Massachusetts Development Finance Agency

160 Federal Street

Boston, MA 02110

Attention:     General Counsel

Facsimile:    (617) 330-2001

Telephone:   (617) 330-2006

 

And

 

Massachusetts Health and Educational Facilities Authority

99 Summer Street, 10th Floor

Boston, MA 02110

Attention:     General Counsel

Facsimile:    (617) 737-8366

Telephone:   (617) 737-8377

 

-5-



--------------------------------------------------------------------------------

if to the Certificate Issuer (or the Trust), to:

 

The Bank of New York (Delaware), as Delaware Trustee for the Massachusetts

RRB Special Purpose Trust 2005-1

c/o The Bank of New York

101 Barclay Street, Floor 8 West

New York, NY 10286

Attention:     Asset Backed Finance Unit

Facsimile:    (212) 815-5544

Telephone:   (212) 815-5286

 

with copies to the Agencies at the address listed herein.

 

if to either Delaware Trustee, to:

 

The Bank of New York (Delaware)

c/o The Bank of New York

101 Barclay Street, Floor 8 West

New York, NY 10286

Attention:     Asset Backed Finance Unit

Facsimile:    (212) 815-5544

Telephone:   (212) 815-5286

 

if to the Certificate Trustee, to:

 

The Bank of New York

101 Barclay Street, Floor 8 West

New York, NY 10286

Attention:     Asset Backed Finance Unit

Facsimile:    (212) 815-5544

Telephone:   (212) 815-5286

 

if to the BEC Note Issuer, to:

 

BEC Funding II, LLC

One NSTAR Way

Westwood, MA 02090

Attention:     Treasurer

Facsimile:    (781) 441-8013

Telephone:   (781) 441-8900

 

-6-



--------------------------------------------------------------------------------

If to the CEC Note Issuer, to:

 

CEC Funding, LLC

One NSTAR Way

Westwood, MA 02090

Attention:     Treasurer

Facsimile:    (781) 441-8013

Telephone:   (781) 441-8900

 

if to the Note Trustee to:

 

The Bank of New York

101 Barclay Street, Floor 8 West

New York, NY 10286

Attention:      Asset Backed Finance Unit

Facsimile:    (212) 815-5544

Telephone:   (212) 815-5286

 

Section 6. Survival of Agreements. This Agreement shall terminate upon the
termination of the Certificate Issuer and the payment and discharge of all
Certificates; provided, however, that the agreements of the Note Issuers set
forth in Sections 3 and 7 hereof shall survive the termination of this Agreement
or the resignation or removal of the Delaware Trustee, the Certificate Trustee
or the Note Trustees.

 

Section 7. Nonpetition Covenant. Notwithstanding any prior termination of this
Agreement, but subject to the Massachusetts Department of Telecommunications and
Energy’s right to order the sequestration and payment of revenues arising with
respect to the Transition Property notwithstanding any bankruptcy,
reorganization or other insolvency proceedings with respect to the debtor,
pledgor or transferor of the Transition Property pursuant to the Statute, the
Agencies, the Certificate Issuer, the Delaware Trustee and the Certificate
Trustee agree that they shall not, prior to the date which is one year and one
day after the termination of the Note Indentures with respect to the Note
Issuers, acquiesce, petition or otherwise invoke or cause the Note Issuers to
invoke the process of any court or government authority for the purpose of
commencing or sustaining a case against a Note Issuer under any federal or state
bankruptcy, insolvency or similar law, appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of a Note
Issuer or any substantial part of the property of a Note Issuer, or ordering the
winding up of the affairs of or the liquidation of a Note Issuer.

 

Section 8. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same agreement.

 

Section 9. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT REFERENCE TO ITS CONFLICT
OF LAW PROVISIONS,

 

-7-



--------------------------------------------------------------------------------

AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

Section 10. Non-Consolidation. The parties hereby acknowledge and agree that the
BEC Note Issuer and Boston Edison Company, and the CEC Note Issuer and
Commonwealth Electric Company, shall not be substantively consolidated, and that
neither Boston Edison Company nor Commonwealth Electric shall have any liability
or obligation of any kind with respect to this Agreement; provided, however,
that this provision shall not be interpreted to relieve Boston Edison Company or
Commonwealth Electric Company of its obligations to indemnify its respective
Note Issuer pursuant to any other Basic Document, including without limitation
with respect to amounts paid by a Note Issuer to person indemnified by it under
this Agreement, to the extent the Note Issuer would otherwise be entitled to
indemnification with respect to such amounts under such other Basic Documents.

 

[SIGNATURE PAGES FOLLOW]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Agencies, the Delaware Trustee, the Certificate Trustee
and the Note Issuers have caused this Agreement to be duly executed by duly
authorized officers, all as of the date and year first above written.

 

MASSACHUSETTS DEVELOPMENT FINANCE AGENCY, as a Settlor By:       /s/    LAURA L.
CANTER            

Name:

  Laura L. Canter    

Title:

  Executive Vice President MASSACHUSETTS HEALTH AND EDUCATIONAL FACILITIES
AUTHORITY, as a Settlor By:       /s/    BENSON T. CASWELL            

Name:

  Benson T. Caswell    

Title:

  Executive Director

THE BANK OF NEW YORK (DELAWARE),

in its separate capacity as Delaware Trustee

By:       /s/    WILLIAM T. LEWIS            

Name:

  William T. Lewis    

Title:

  Sr. Vice President

THE BANK OF NEW YORK,

in its separate capacity as Certificate Trustee

By:       /s/    ANTONIO VAYAS            

Name:

  Antonio Vayas    

Title:

  Assistant Vice President

 

S-1



--------------------------------------------------------------------------------

BEC FUNDING II, LLC,

as Note Issuer

By:       /s/    PHILIP J. LEMBO            

Name:

  Philip J. Lembo    

Title:

  Assistant Treasurer

CEC FUNDING, LLC,

as Note Issuer

By:       /s/    EMILIE O’NEIL            

Name:

  Emilie O’Neil    

Title:

  Assistant Treasurer    

MASSACHUSETTS RRB SPECIAL

PURPOSE TRUST 2005-1

By:  

THE BANK OF NEW YORK (DELAWARE),

as Delaware Trustee

By:       /s/    WILLIAM T. LEWIS            

Name:

  William T. Lewis    

Title:

  Sr. Vice President

 

S-2